DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments in light of the claim amendments are compelling with regards to the previously applied 112(b) rejection and the 103 rejection to Hashimoto (US 2002/0185747 A1) IVO Landesberger et al. (U2012/0091594 A1). As argued, Hashimoto does not disclose or imply forming a resin laminated body, with a cavity therein, on the board by layering and curing an ultraviolet curable resin and also that the resin laminated body would be formed of the same ultraviolet curable resin as a first resin layer, placed in the bottom of the cavity.
The Examiner considered a reinterpretation of the prior art to Landesberger, which discloses a method for forming a circuit in which a component (50) is mounted on a board (42) (fig. 4A-4E; pars. 0047-0048), the method comprising: forming a resin laminated body (40) on the board by layering and curing an ultraviolet curable resin (PDMS, etc.) on the board, the body including a cavity (34) and side walls (38) delimiting the cavity (fig. 4A; pars. 0048-0052); placing a first resin layer (60) onto a lower surface (36) of the cavity formed in the body of the board, the first resin layer including the ultraviolet curable resin (PDMS, etc.) (pars. 0058-0060); placing the component in the cavity; and fixing the component placed in the cavity by irradiating the first resin layer including the ultraviolet curable resin with ultraviolet rays (figs. 4B-4D; pars. 0053-0059). Landesberger, however, does not disclose ejecting with an ejecting device the first resin layer (60) onto the lower surface (36) of the cavity (34). Landesberger discloses ejecting the adhesive layers, 52 and 58, however those are disclosed as being different materials than the UV curable resin, contrary to the inventive concept as argued. Further, Landesberger does not disclose the claimed order of operations of the method, because in Landesberger the resin layer (60) is placed in the cavity after the component (50), rather than prior to placement of the component.
The newly cited Cox (US 2013/0261262 A1) is also of particular relevance. Cox discloses a method for forming a circuit in which a component is mounted on a board (2, 4) (fig. 8; pars. 0002, 0004 and 0062), the method comprising: forming a resin laminated body (“first thermoplastic layer”, 6) on the board by layering and curing an ultraviolet curable resin on the board, the body including a cavity (7) and side walls delimiting the cavity (figs. 2-3; par. 0063); ejecting with an ejecting device (syringe) a first resin layer (16) onto a lower surface of the cavity formed in the body of the board, the first resin layer including the ultraviolet curable resin; placing the component in the cavity; and fixing the component placed in the cavity (figs. 4-6; pars. 0064-0067). Cox, however, does not disclose placing the component in the cavity onto the first resin layer including the ultraviolet curable resin; and fixing the component placed in the cavity by irradiating the first resin layer including the ultraviolet curable resin with ultraviolet rays. That is, Cox does not cure the deficiencies of Hashimoto or Landesberger.
Sakai et al. (US 2016/0316566 A1) is also pertinent, however it is deficient for the same reasons as detailed above (see: figs. 6A-6C) because component (17A) is placed prior to the curable resin (12) is placed in the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729